Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on November 19, 2021 has been accepted and entered.
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites  “[t]he system of claim 12” but should read --[t]he irradiation system of claim 12-- to maintain consistent claim language (see claims 14 which refer to “[t]the irradiation system…”  Appropriate correction is required.
Claims 16-20 are objected to because of the following informalities: Claim 16 recites “photosensors” in line 6 of the claim, however “photosensors” was previously recited on line 3 of the claim. Thus, it is unclear if the reference in line 6 is making reference to the photosensors in line 3 or is making reference to a new photosensors element.
The balance of claims are objected to for being dependent upon an already objected claim.
Allowable Subject Matter
Claims 1-14 are allowed.
Regarding claims 15-20, as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-15, the allowable subject matter was disclosed in a prior office action dated March 17, 2021 and October 2, 2020.
Regarding claims 16-20, none of the prior art of record specifies or makes obvious a method, namely adjusting a position of an array of semiconductor light emitters by actuating a motorized linear 
References such as Picciotto teach adjusting a drive current of the lighting device based on the detect irradiance output of the light source and adjusting the drive current to maintain a target irradiance (see figure 2), but does not disclose the claimed positioning of the array of semiconductor light emitters by actuating a motorized linear stage such that the array is centered over photosensors to receive output of the array, in combination with the other claimed steps. Further, Picciotto teaches that the photosensors are adjacent the light source.
Response to Arguments
Applicant’s arguments, see page 8, filed November 19, 2021, with respect to the rejection under 35 USC 112 have been fully considered and are persuasive.  The rejection of claims 15-20 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,024,535-see figure 2
US 10,378,748-see figure 1
This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2896